Name: Council Regulation (EEC) No 1212/79 of 19 June 1979 amending Regulation (EEC) No 1418/78 adopting general rules in connection with the special measures for peas and field beans used in the feeding of animals
 Type: Regulation
 Subject Matter: economic policy;  agricultural activity;  plant product;  food technology
 Date Published: nan

 No L 153/6 Official Journal of the European Communities 21 . 6 . 79 COUNCIL REGULATION (EEC) No 1212/79 of 19 June 1979 amending Regulation (EEC) No 1418/78 adopting general rules in connection with the special measures for peas and field beans used in the feeding of animals THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1119 /78 of 22 May 1978 laying down special measures for peas and field beans used in the feeding of animals ('), and in particular Article 2 (4) thereof, Having regard to the proposal from the Commission , Whereas Article 6 of Council Regulation (EEC) No 1418/78 of 19 June 1978 adopting general rules in connection with the special measures for peas and field beans used in the feeding of animals (2 ) lays down that the amount of aid to be granted shall be that applying on the date when the person concerned requests the competent authority to take the peas and field beans under control at his plant ; whereas experi ­ ence has shown that this system causes difficulties for manufacturers of animal feedingstuffs , since they are unable to assess their cost price at the time the purchase contracts are concluded ; whereas, in order to avoid these difficulties, the date when the manufac ­ turer submits the contract should be adopted for deter ­ mining the amount of aid to be granted, HAS ADOPTED THIS REGULATION : Article 1 Article 6 of Regulation (EEC) No 1418/78 shall be replaced by the following : 'Article 6 The amount of aid to be granted shall be that applying on the date when the manufacturer of animal feedingstuffs submits the contract referred to in Article 5 (a) to the authority designated for this purpose in the Member State where the peas and field beans are to be used for the production of animal feedingstuffs .' Article 2 This Regulation shall enter into force on 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 June 1979 . For the Council The President P. MEHAIGNERIE (') OJ No L 142, 30 . 5 . 1978 , p . 8 . 2 ) OJ No L 171 , 28 . 6 . 1978 , p . 5 .